DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim element(s):
1.	obtaining, by an imagery module
2.	identifying, by an analysis module
3.	generating, by an analysis module
is/are a means (or step) plus function limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function:
1.	obtaining
2.	identifying
3.	generating
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, it is unclear as to what “valence” is.
	Regarding claim 19, it is unclear as to how the claimed “difference” is between an individual and a second individual when in claim 16, the claimed “difference” is in states between the one individual.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-18, 20-22, 25, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemp (US 2004/0039483, of record).
Regarding claims 1, 28, and 29, Kemp discloses a computer-implemented method/computer program product/system for robotic assistance using a memory storing instructions, ([0068]: “autonomous type entertainment robot”) comprising: obtaining, by an imagery module associated with an autonomous mobile robot ([0147]: “CCD camera 20”), a plurality of images of an individual ([0150]: “user image data”; [0182]: “face images”); identifying, by an analysis module associated with the autonomous mobile robot, cognitive state data including facial data for the individual in the plurality of images ([0150]: “image recognition unit 104 extracts the face region from the picture”); calculating a facial expression metric based on the facial data for the individual ([0186], [0189]: “data conversion unit 126” generates a facial expression metric); generating, by the analysis module, a cognitive state metric for the individual based on the facial expression metric ([0190]…[0197]: “HMM unit 127 classifies the vector-quantized characteristic vectors…into one of the joy…”); and causing the autonomous mobile robot to initiate one or more responses, wherein the one or more responses are based on the cognitive state metric ([0203]…[0207]; [0223]:”the robot apparatus 1 changes over its own behavior in order to lead the user’s status of feeling”).
Regarding claim 2, Kemp discloses that the one or more responses include one or more electromechanical responses ([0101]…[0103]: “actions, such as swinging the head unit 4 in the up-and-down direction…”).
Regarding claim 3, Kemp discloses that the one or more electromechanical responses cause the robot to change locations ([0101]: “walking or jumping”).
 ([0190]: “HMM unit 127 classifies”).
Regarding claim 9, Kemp discloses that the one or more responses are based on valence for the individual as determined from the cognitive state metric ([0094]: if the definition of “valence” is “relative capacity to unite, react, or interact”, then a person’s range of sensory input to the robot is considered its valence).
Regarding claim 10, Kemp discloses determining context within which the robot is operating ([0219]: “the robot apparatus’s own status of feeling”).
Regarding claim 11, Kemp discloses determining context for the individual ([0094]: “camera, touch sensor, distance sensor, microphone” – provide context for an individual; [0219]: “user’s feeling”).
Regarding claim 12, Kemp discloses that the identifying includes facial expression analysis ([0174]…[0178]: “facial action coding system” is used).
Regarding claims 13-18, Kemp discloses that second cognitive state metrics cause the mobile robot to respond with second electromechanical responses due to a difference between cognitive states for the individual over a time duration ([0016]: “next behavior”; [0118]: “input events”).
Regarding claim 20, Kemp discloses that the one or more responses produce motion in the robot ([0101]: “walking or jumping”).
Regarding claim 21, Kemp discloses that the robot includes a social robot ([0089]: “interaction of the robot apparatus with the human being”).
Regarding claim 22, Kemp discloses causing the autonomous mobile robot to provide information to the individual, wherein the information is based on the cognitive state ([0203]…[0207]; [0223]: “the robot apparatus 1 changes over its own behavior in order to lead the user’s status of feeling” – the change in behavior is the information provided).
Regarding claim 25, Kemp discloses that the generating is further based on speech information form the individual ([0157]: “Voice-based feeling recognition”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kemp (US 2004/0039483, of record), as applied to claim 2 above, in view of Yamashita (US 2001/0020837).
Regarding claim 22, Kemp does not explicitly disclose that instructing the robot is based on a distance from the robot to the individual.  However, Yamashita teaches detecting a distance between a user and a robot and deciding how the robot behaves based upon the measured distance ([0015]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the distance consideration of Yamashita to the robot of Kemp, as to provide context on whether certain behaviors require the robot to be closer or further away from the user.

Claim(s) 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kemp (US 2004/0039483, of record), as applied to claim 1 above, in view of Inoue-A (US 6362589, of record).
Regarding claim 25, Kemp does not explicitly disclose initiating one or more image changes on a display on the robot, wherein the one or more image changes are based on the cognitive state metric.  However, Inoue-A teaches a robot that produces an image change on an LED display to a user (3:35-37; 5:1-5; Fig. 1: image display unit “15”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the display of Inoue-A to the system of Kemp, as to provide image output to display useful information to a user.

Claim(s) 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kemp (US 2004/0039483, of record), as applied to claim 6 above, in view of Bartlett (US 2010/0086215, of record).
	Regarding claim 7, Kemp does not explicitly disclose that the one or more classifiers are generated using machine learning.  However, Bartlett teaches using machine learning to perform facial expression classification ([0029]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the machine learning of Bartlett to the classification of Kemp, as to provide a trained classification system.

Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kemp (US 2004/0039483, of record), as applied to claims 1 and 16 above, in view of Inoue-B (US 6381515, of record).
(7:26-32).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the recognition capabilities of Inoue-B to the robot of Kemp, as to provide recognition for more than just one interactive user.
Regarding claims 23, Kemp does not explicitly disclose causing the autonomous mobile robot to provide information to a third party, wherein the information is based on the cognitive state.  However, Inoue-B teaches providing information to an external party through a wireless transceiver (3:17-19).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the transmission of Inoue-B to the robot of Kemp, as to provide data for further analysis.

Claim(s) 24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kemp (US 2004/0039483, of record), as applied to claim 1 above, in view of Hsieh (US 7003135, of record) and “Face recognition using HOG-EBGM” by A. Albiol et al. Pattern Recognition Letters 29 (2008) pp.1537-1543 (hereinafter as Albiol, of record).
Regarding claim 24, Kemp does not explicitly disclose identifying multiple human faces within the image from the series of images.  However, Hsieh teaches identifying multiple human faces in an image (abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the identifying of Hsieh to the images of Kemp, as to provide detection or more than one face to be analyzed in an image frame.  Neither Kemp nor Hsieh explicitly disclose defining a region of interest (ROI) in the image for pp.1537-1543; Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the recognition of Albiol to the robot of Kemp and Hsieh, as to provide enhanced facial recognition capabilities.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/JASON M IP/Primary Examiner, Art Unit 3793